193 F.2d 180
92 U.S.P.Q. 247
PARKER APPLIANCE COMPANY, a corporation, Appellant,v.IRVIN W. MASTERS, Inc., and Joseph C. Collins, doingbusiness under the firm name and style of CollinsEngineering Company, Appellee.
No. 12848.
United States Court of Appeals Ninth Circuit.
Dec. 21, 1951.

Lyon & Lyon Los Angeles, Cal., (Charles G. Lyon, Los Angeles, Cal., Will Freeman, W. M. Van Sciver and George E. Frost, all of Chicago, Ill., of counsel), for appellant.
Huebner, Beehler, Worrel & Herzig, Herbert A. Huebner and Vernon D. Beehler, all of Los Angeles, Cal., for appellee.
Before MATHEWS and STEPHENS, Circuit Judges, and McCORMICK, District judge.
PER CURIAM.


1
The judgment of the District Court is affirmed on the grounds and for the reasons stated in its opinion, D.C., 94 F. Supp. 72.